Exhibit 10.1

EXECUTION COPY

SEVERANCE AND FIRST AMENDMENT TO AMENDED AND

RESTATED EMPLOYMENT AGREEMENT

THIS SEVERANCE AND FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT
is entered into as of March 10, 2006, by and between Vincent Tyra (“Tyra”) and
Broder Bros., Co., a Michigan corporation (the “Company”). The Company and Tyra
are sometimes collectively referred to herein as the “Parties” and individually
as a “Party”. Capitalized terms not otherwise defined in this Agreement which
are defined in the Employment Agreement (as defined below) shall have the
meanings set forth therein.

WHEREAS, Tyra and the Company are parties to agreements relating to the
employment relationship between Tyra and the Company, the purchase and sale of
Company securities and other related matters, including, without limitation, the
following agreements: (i) that certain Amended and Restated Employment
Agreement, dated as of January 10, 2004 (as amended from time to time in
accordance with its terms, the “Employment Agreement”); (ii) that certain
Executive Stock Agreement dated as of May 3, 2000; (iii) that certain Amended
and Restated Shareholders Agreement dated as of September 22, 2003; (iv) that
certain Amended and Restated Registration Agreement dated as of September 22,
2003; (v) that certain Executive Stock Option Agreement dated as of April, 2004;
and (vi) that certain Executive Stock Purchase Agreement dated as of
September 17, 2004.

WHEREAS, Tyra terminated his employment relationship with the Company and its
Subsidiaries effective as of December 31, 2005.

WHEREAS, Tyra desires to sell the Purchased Equity (as defined below) to the
Company, and the Company desires to purchase the Purchased Equity on the terms
and subject to the conditions set forth herein.

WHEREAS, Tyra and the Company desire to amend the Employment Agreement as
provided herein.

WHEREAS, prior to the date hereof, the Bain Group Shareholders (as such term is
defined in the Shareholders Agreement) have consented to the transactions set
forth herein as required under Section 2 the Shareholders Agreement.



--------------------------------------------------------------------------------

In consideration of the mutual covenants and agreements set forth herein, the
parties hereto agree as follows:

1. Termination of Employment and Consideration.

(a) Termination of Employment Relationship. As of December 31, 2005 (the
“Separation Date”), Tyra terminated his employment with the Company without Good
Reason. In exchange for Tyra’s execution of this Agreement, including the
Release in Section 4 and the Extension of Noncompete Period in Section 6(b)
hereof, and Tyra’s continued compliance with the Employment Agreement, as
amended hereby, including, without limitation, paragraphs 5, 6 and 7 thereof,
the Company agrees to provide Tyra with the Purchase Price and the payments and
other benefits set forth in Section 1(b)(i) hereof.

(b) Payments.

(i) Payment for Execution of Release and Amendment to Employment Agreement.
Subject to Tyra’s continued compliance with the terms of this Agreement and the
Employment Agreement, during the period commencing on March 20, 2006 (the
“Effective Date”) and terminating on the thirty-nine month anniversary of the
Effective Date (the “Payment Period”), the Company shall pay to Tyra an
aggregate amount of $1,750,764.39 in cash (the “Payment”), payable in
installments of $44,891.39 commencing on the Effective Date and each of the
successive thirty-eight monthly anniversaries thereafter; provided that such
Payment shall be subject to reduction in respect of applicable federal, state
and local tax withholdings. In addition, the Company shall provide Tyra a waiver
of the costs of COBRA continuation coverage for two (2) years from the Effective
Date. The Payment and the other benefits provided to Tyra under this
Section 1(b)(i) shall not be considered compensation for purposes of any
employee benefit plan, program, policy or arrangement maintained or hereafter
established by the Company or any of its Affiliates. Tyra acknowledges that he
understands that the Payment and other benefits provided to him represents
consideration for signing this Agreement, including, without limitation, the
Release in Section 4 and the Extension of Noncompete Period in Section 6(b)
hereof and are not salary, wages or benefits to which Tyra was already entitled.

(ii) Other Payments. Notwithstanding anything to the contrary set forth in the
Employment Agreement or otherwise, Tyra agrees that he is not entitled to any
other salary, bonus, severance, reimbursement, benefit, payment or expectation
of remuneration or other monies from the Company, its Subsidiaries or their
Affiliates. For purposes of this Agreement, “Affiliate” of any Person is any
other Person controlled by, controlling or under common control with such
Person. For purposes of this Agreement, “Person” shall mean an individual, a
partnership, a corporation, a limited liability company, an association, a joint
stock company, a trust, a joint venture, an unincorporated organization and a
governmental entity or any department, agency or political subdivision thereof.

2. Sale and Assignment of the Purchased Equity.

(a) Sale and Assignment. On the terms and subject to the conditions set forth in
this Section 2, Tyra hereby sells, assigns and transfers to the Company as of
the Effective Date, all right, title and interest in the Purchased Equity (as
defined below), and the Company hereby purchases the Purchased Equity for an
aggregate price of $1,986,361.60, payable (i) as a credit in the amount of
$464,369.05 against sums owed by Tyra to the Company as set forth in
Section 2(b)(ii) herein, and (ii) in cash on the Effective Date by wire transfer
of immediately available funds (the “Purchase Price”). The Company shall deliver
to Tyra the Purchase Price on

 

- 2 -



--------------------------------------------------------------------------------

the Effective Date, Tyra shall deliver to the Company any and all certificates,
documents and/or instruments representing the Purchased Equity and the Company
will reflect the sale of the Purchased Equity by Tyra to the Company in the
Company’s books and records. Tyra acknowledges that he understands that the
Company’s purchase of the Purchased Equity and the Purchase Price provided to
him represents, in part, consideration for signing this Agreement, including,
without limitation, the Release in Section 4 and the Extension of Noncompete
Period in Section 6(b) hereof and are not salary, wages or benefits to which
Tyra was already entitled.

(b) Representations and Warranties of Tyra to the Company. Tyra hereby
represents and warrants to the Company, as of the date hereof and as of the
Effective Date, as follows:

(i) Ownership of Interest. Tyra is the legal and beneficial owner of the
following: (a) 515,859 shares of the Company’s Class A Common Stock, par value
$.01 per share (the “Class A Common”); (b) 91,768 shares of the Company’s Class
B Common Stock, par value $.01 per share (the “Class B Common”); (c) 36,363
shares of the Company’s Class L Common Stock, Series 1, par value $.01 per share
(the “Class L Common, Series 1”); (d) 35,156 shares of the Company’s Class L
Common Stock, Series 2, par value $.01 per share (the “Class L Common, Series
2”); (e) 8,900 shares of the Company’s Class L Common Stock, Series 3, par value
$.01 per share (the “Class L Common, Series 3”); (f) 8,604 shares of the
Company’s Class L Common Stock, Series 4, par value $.01 per share (the “Class L
Common, Series 4”) (together with (a), (b), (c), (d), (e) (k) and (l) herein,
the “Purchased Equity”); (g) an option to purchase up to 150,000 shares of
Class A Common at a purchase price of $3.41 per share (the “Class A Common
Option”); (h) an option to purchase up to 444,926 shares of Class B Common at a
purchase price of $0.1944 per share (the “Class B Common Option”); (i) an option
to purchase up to 47,944.5 shares of Class L Common, Series 3 at a purchase
price of $15.75 per share (the “Class L Common, Series 3 Option”); (j) an option
to purchase up to 41,717.5 shares of Class L Common, Series 4 at a purchase
price of $13.69 per share (the “Class L Common, Series 4 Option”) (together with
(g), (h) and (i) above, the “Options”); (k) warrants to purchase up to 4,040
shares of Class L Common, Series 1 at a purchase price of $15.75 per share (the
“Class L Common, Series 1 Warrant”); and (l) warrants to purchase up to 989
shares of Class L Common, Series 3 at a purchase price of $15.75 per share (the
“Class L Common, Series 3 Warrant”) (together with (k) above, the “Warrants”).
Except as otherwise explicitly set forth in this Section 2(b)(i), Tyra does not
own any securities, notes, bonds, options, warrants or other instruments
convertible into or exchangeable for capital stock of the Company or any
Subsidiary of the Company. Tyra will transfer to the Company good and marketable
title to the Purchased Equity, free and clear of any and all liens, pledges,
encumbrances, charges or claims of any kind whatsoever.

(ii) Promissory Note. On May 3, 2000 and November 15, 2001, Tyra issued
Promissory Notes to the Company in the original principal amounts of $363,636.36
and $29,160, respectively (collectively, the “Notes”), and the Notes continue to
be valid and binding obligations of Tyra, enforceable against Tyra in accordance
with their terms. As of the Effective Date, the aggregate outstanding balance of
the Notes is $464,369.05, and such amount, or a portion thereof, may be used to
offset in accordance with Section 2(a) and Section 8 hereof.

 

- 3 -



--------------------------------------------------------------------------------

(iii) Execution and Effect of Agreement. Tyra has the requisite power and
authority to enter this Agreement and to carry out the transactions contemplated
by this Section 2. This Agreement constitutes a valid and binding obligation of
Tyra, enforceable against Tyra in accordance with its terms.

(iv) Valid and Binding; No Breach. The Employment Agreement (as amended hereby)
constitutes a valid and binding obligation of Tyra, enforceable against Tyra in
accordance with its terms. Since the Separation Date, Tyra has not breached or
violated any of the terms of the Employment Agreement. In addition, since the
Separation Date, Tyra has not engaged in a Competitive Activity (as such term is
amended by this Agreement and defined in the Employment Agreement).

(c) Representations and Warranties of the Company to Tyra. The Company hereby
represents and warrants to Tyra, as of the date hereof and as of the Effective
Date, that it has the requisite power and authority to enter this Agreement and
to carry out the transactions contemplated by this Section 2. The execution and
delivery of this Agreement by the undersigned on behalf of the Company and the
consummation of the transactions contemplated by this Section 2 by the Company
have been duly authorized. Section 2 of this Agreement constitutes a valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms.

(d) Survival of Representations and Warranties. All of the representations and
warranties contained in this Section 2, shall survive after the date hereof.
Each party agrees to indemnify and hold harmless the other, and their respective
directors, officers, employees, agents and Affiliates from and against any
losses which are incurred by each such indemnified party as a result of the
breach by the first party of any of its representations, warranties or covenants
set forth in this Section 2.

3. Cancellation of Options and any Option Shares; Cancellation of Other Equity;
Survival of Provisions of Employment Agreement.

(a) Cancellation of Options and any Option Shares. On the Effective Date, Tyra
will present, contribute and deliver to the Company for cancellation all
certificates and instruments which represent the Options or any Option Shares
whether vested or unvested (as such term is defined in the Stock Option
Agreement, the “Option Shares”). Tyra hereby acknowledges and agrees that, upon
payment of the Purchase Price, (i) the Options and any Option Shares shall
automatically be canceled and retired and shall cease to exist, (ii) all of the
Company’s obligations with respect to the Options or any Option Shares will have
been satisfied, and (iii) the Company will then be released from any and all
obligations with respect to the Options or any Option Shares.

(b) Cancellation of Other Equity. Upon consummation of the transactions
contemplated herein, any securities, notes, bonds, options, warrants or other
instruments convertible into or exchangeable for capital stock of the Company or
any subsidiary of the Company then held by Tyra or any of his Affiliates, shall
be automatically canceled and retired and shall cease to exist, and no
consideration shall be delivered in exchange therefor.

 

- 4 -



--------------------------------------------------------------------------------

(c) Survival of Provisions of Employment Agreement. The Parties agree and
acknowledge that paragraphs 4 through 24 (other than paragraphs 18 and 22) shall
survive in full force in accordance with their terms notwithstanding the
termination of Tyra’ Employment Period and the amendment of the Employment
Agreement.

4. Release by Tyra.

(a) For the consideration received (including, without limitation, the promises,
agreements and payments described herein), all as provided for in Sections 1 and
2 of this Agreement, Tyra (for Tyra, Tyra’ heirs, assigns and executors) hereby
acknowledges full and complete satisfaction of and fully and forever releases
and forever discharges the Company, any of its Affiliates, and its and their
directors, officers, agents, shareholders and employees from any and all claims,
suits, demands, causes of action, contracts, covenants, obligations, debts,
costs, expenses, attorneys’ fees, liabilities of whatever kind or nature in law
or equity, by statute or otherwise whether now known or unknown, vested or
contingent, suspected or unsuspected, and whether or not concealed or hidden,
which have existed or may have existed, or which do exist, through the Effective
Date, (“Claims”) of any kind, which relate in any way to Tyra’s employment with
the Company or the termination of that employment, except those arising out of
(i) the performance of this Agreement or the surviving terms of the Employment
Agreement, (ii) Tyra’ right to any indemnification by the Company pursuant to
its articles of incorporation and bylaws, or (iii) Tyra’ rights to coverage
under the Company’s directors’ and officers’ insurance policy. Such released
claims include, without in any way limiting the generality of the foregoing
language, any and all claims of employment discrimination under any local,
state, or federal law or ordinance, including, without limitation, Title VII of
the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the
Americans with Disabilities Act of 1990; the Age Discrimination in Employment
Act of 1967, as amended.

(b) In signing this Release Tyra acknowledges that he intends that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. Tyra expressly consents that this Agreement shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied. Tyra acknowledges
and agrees that this waiver is an essential and material term of this Agreement
and without such waiver the Company would not have provided the Payment, the
Purchase Price or the other benefits described in Sections 1 and 2. Tyra further
agrees that in the event he brings his own Claim in which he seeks damages
against the Company, or in the event he seeks to recover against the Company in
any Claim brought by a governmental agency on his behalf, this release shall
serve as a complete defense to such Claims.

(c) By signing this Agreement, Tyra acknowledges that he:

(i) has been given twenty-one days after receipt of this Agreement within which
to consider it;

 

- 5 -



--------------------------------------------------------------------------------

(ii) has carefully read and fully understand all of the provisions of this
Agreement;

(iii) knowingly and voluntarily agrees to all of the terms set forth in this
Agreement;

(iv) knowingly and voluntarily agrees to be legally bound by this Agreement;

(v) has been advised and encouraged in writing (via this Agreement) to consult
with an attorney and an attorney tax advisor prior to signing this Agreement;

(vi) understands that this Agreement, including the Release, shall not become
effective and enforceable until the eighth day following execution of this
Agreement, and that at any time prior to the effective day he can revoke this
Agreement.

5. Release by the Company.

(a) The Company releases and forever discharges Tyra from any and all Claims
which relate in any way to his employment with the Company or the termination of
that employment; which were Known to the Company prior to the Effective Date.
For purposes of this paragraph, “Known to the Company” means the actual
knowledge of the members of the Company’s Board of Directors and the Company’s
three most highly paid executive officers other than Tyra.

(b) In signing this Release the Company acknowledges that the Company intends
that this Release shall be effective as a bar to each and every one of the
Claims hereinabove mentioned or implied. The Company expressly consents that
this Agreement shall be given full force and effect according to each and all of
its express terms and provisions, including those relating to unknown and
unsuspected Claims (notwithstanding any state statute that expressly limits the
effectiveness of a general release of unknown, unsuspected and unanticipated
Claims), if any, as well as those relating to any other Claims hereinabove
mentioned or implied. The Company acknowledges and agrees that this waiver is an
essential and material term of this Agreement and without such waiver Tyra would
not have entered into this Agreement. The Company further agrees that in the
event the Company brings its own Claim in which the Company seeks damages
against Tyra, or in the event the Company seeks to recover against Tyra in any
Claim brought by a governmental agency on the Company’s behalf, this release
shall serve as a complete defense to such Claims.

6. Additional Agreements; Extension of Noncompete Period.

(a) Additional Agreements.

(i) Tyra agrees to keep all confidential and proprietary information about the
past or present business affairs of the Company confidential unless a prior
written release from the Company is obtained, except for any disclosure required
by law.

 

- 6 -



--------------------------------------------------------------------------------

(ii) Tyra further agrees that as of the date hereof, he has returned to the
Company any and all property, tangible or intangible, relating to its business,
which he possessed or had control over at any time (including, but not limited
to, company-provided credit cards, building or office access cards, keys,
computer equipment, manuals, files, documents, records, software, customer data
base and other data) and that he shall not retain any copies, compilations,
extracts, excerpts, summaries or other notes of any such manuals, files,
documents, records, software, customer data base or other data.

(b) Amendment of Employment Agreement. In connection with Tyra’s receipt of
consideration hereunder, including the Payment, Tyra acknowledges and agrees
that (i) the Noncompete Period (as such term is defined in the Employment
Agreement prior to the date hereof) shall be extended for an additional
twenty-four months, for a total of forty-two months after the Separation Date,
and (ii) in addition to the current restrictions set forth in Employment
Agreement, Tyra shall be prohibited from directly or indirectly, either for
himself or for any other person, partnership, corporation, company or other
entity, own any interest in, manage, control, participate in, consult with,
render services for, or in any other manner engage in any of the following
entities: Gildan Activewear, Inc., Russell Corporation, Anvil Holdings Inc.,
Fruit of the Loom, Inc., and the Branded Apparel businesses of Sara Lee
Corporation. To effectuate the foregoing, the parties hereto agree and
acknowledge that as of the Effective Date, the Employment Agreement shall be
amended such that paragraph 7(a) of the Employment Agreement shall be deleted in
its entirety and replaced with the following:

“(a) In further consideration of the compensation to be paid to Executive
hereunder, Executive acknowledges that during the course of his employment with
the Company and its Subsidiaries and Affiliates (including its predecessors) he
has and shall become familiar with the Company’s trade secrets and with other
Confidential Information concerning the Company and its Subsidiaries and
Affiliates and that his services have been and shall be of special, unique and
extraordinary value to the Company and its Subsidiaries and Affiliates, and,
therefore, Executive agrees that, during the Employment Period and for forty-two
months thereafter (the ‘Noncompete Period’), he shall not directly or
indirectly, either for himself or for any other person, partnership,
corporation, company or other entity, own any interest in, manage, control,
participate in, consult with, render services for, or in any other manner engage
in (i) any business or enterprise within North America which sells and
distributes, on a wholesale basis, imprintable sportswear or accessories or
(ii) any of the following entities: Gildan Activewear, Inc., Russell
Corporation, Anvil Holdings Inc., Fruit of the Loom, Inc., and the Branded
Apparel businesses of Sara Lee Corporation (any of the foregoing, a ‘Competitive
Activity’), except that the provision set forth in paragraph 7(a)(i) herein
shall not apply to activities performed in connection with the manufacturing or
retailing of imprintable sportswear or accessories. For purposes of this
Agreement, ‘participate’ includes any direct or indirect interest in any
enterprise, whether as an officer, director, employee, partner, sole proprietor,
agent, representative, independent contractor, executive, franchisor,
franchisee, creditor, owner or otherwise; provided that the foregoing activities
shall not include the passive ownership (i.e., Executive does not directly or
indirectly participate in the business or management of the applicable entity)
of less than 2% of the stock of a publicly-held corporation whose stock is
traded on a national

 

- 7 -



--------------------------------------------------------------------------------

securities exchange. Executive agrees that the aforementioned covenant is
reasonable with respect to its duration, geographical area and scope. In
particular, Executive acknowledges and agrees that the geographic scope of this
restriction is necessary to protect the goodwill and Confidential Information of
the Company and its Subsidiaries.”

7. Confidentiality of this Agreement.

(a) The contents of this Agreement, including but not limited to its financial
terms, are strictly confidential. By signing this agreement Tyra agrees and
represents that he will maintain the confidential nature of the agreement,
except (i) for disclosures to legal counsel, tax and financial planners, and
immediate family who agree to keep it confidential; (ii) as otherwise required
by law, in which case Tyra shall notify the Company in writing in advance of
disclosure; and (iii) as necessary to enforce this Agreement.

(b) The Company agrees that it will keep the contents of this Agreement
confidential, except (i) for disclosures to its executive staff and governing
body, as necessary or appropriate, and to its outside counsel and auditors;
(ii) as otherwise required by law; and (iii) as necessary to enforce this
Agreement.

8. No Transfer or Assignment; Right to Offset. Except as set forth in this
Section 8, the Parties agree that no interest or right Tyra has or any of his
beneficiaries has to receive payment or to receive benefits under this Agreement
shall be subject in any manner to sale, transfer, assignment, pledge,
attachment, garnishment, or other alienation or encumbrance of any kind, except
as required by law. Nor may such interest or right to receive payment or
distribution be taken, voluntarily or involuntarily, for the satisfaction of the
obligations or debts of, or other claims against Tyra or his beneficiary,
including for alimony, except to the extent required by law or as otherwise set
forth in Section 2(a) and this Section 8. Whenever the Company is to pay any sum
to Tyra, any amount Tyra owes to the Company, including any amount due in
connection with the Notes, or any amount the Company owes to a third party on
behalf of Tyra (other than the payment set forth in Section 12 hereof) or in
connection with Tyra’s former employment with the Company, including federal,
state or local withholding taxes, may be deducted from that sum before payment.

9. No Admissions. This Agreement shall not be construed as an admission of any
wrongdoing by any of the Parties or any of their directors, officers, agents or
employees.

10. No Other Agreement. Except as otherwise provided herein, including, without
limitation, Section 3(c) hereof, this Agreement contains the entire agreement
between the Parties with regard to the subject matter hereof. No part of this
Agreement may be changed except in writing, executed by Tyra and the Company.

11. Governing Law. This Agreement shall be interpreted in accordance with the
laws of the State of Michigan. Whenever possible, each provision of this
Agreement shall be interpreted in a manner as to be effective and valid under
applicable law, but if any provision shall be held to be prohibited or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating or affecting the remainder
of such provision or any of the remaining provisions of this Agreement.

 

- 8 -



--------------------------------------------------------------------------------

12. Fees and Expenses. Within 15 business days of presentation of proper
invoices, the Company shall pay up to, but not in excess of, $3,000 for
reasonable legal fees and expenses due to Jaffe Raitt Heuer & Weiss, P.C. in
connection with the cessation of Tyra’s employment with the Company and the
documentation of this Agreement. Jaffe Raitt Heuer & Weiss, P.C. is an intended
third party beneficiary of this Section 12.

13. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same Agreement.

*        *        *        *

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

BRODER BROS., CO. By:  

/s/ David J. Hollister

Its:   Chief Financial Officer

/s/ Vincent Tyra

VINCENT TYRA